Exhibit 10.1

DEED OF INDEMNITY

This Deed of Indemnity (this “Deed”) is dated as of             , 2016, by and
between Willis Towers Watson Public Limited Company, an Irish public limited
company (the “Company”), and                      (“Indemnitee”).

PRELIMINARY STATEMENTS

A. On January 4, 2016, the Company and Towers Watson & Co. consummated a merger
and the Company (formerly known as Willis Group Holdings Public Limited Company)
was renamed.

B. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company and provide for the
indemnification of, and advancement of expenses to, such persons to the maximum
extent permitted by law.

C. The articles of association of the Company (the “Articles”) provide that the
indemnification provisions set forth therein shall not be deemed exclusive and
thereby contemplate that agreements may be made with members of the board of
directors, secretaries, officers, executives and other persons with respect to
indemnification.

D. Indemnitee has been asked to serve as a director, secretary or executive of
the Company and, as partial consideration for agreeing to do so, the Company
agreed to enter into this Deed with Indemnitee.

AGREEMENT

In consideration of the premises and the covenants contained herein, of
Indemnitee serving the Company directly or, at the Company’s request, with
another Enterprise, and for other good and valuable consideration, receipt of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties do hereby agree as follows:

1. Services to the Company. Indemnitee has agreed to serve as a director,
secretary, officer or executive of the Company. Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Company shall have no obligation under this Deed to continue Indemnitee in such
position. This Deed shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any Enterprise) and Indemnitee. The
foregoing notwithstanding, this Deed shall continue in force after Indemnitee
has ceased to serve in such capacity of the Company, subject to and in
accordance with Section 13.

2. Definitions. As used in this Deed:

(a) “Corporate Status” describes the status of a person who is or was a
director, secretary, officer, executive, employee or agent of the Company or of
any other Enterprise which such person is or was serving at the request of the
Company.

(b) “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, secretary, officer, executive, employee, agent or
fiduciary.



--------------------------------------------------------------------------------

(c) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent and matters
contemplated by or arising under Section 11(d). Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments,
fines, liabilities, losses or damages against Indemnitee.

(d) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Deed, or of other indemnitees under similar indemnification agreements); or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Deed. The Company agrees to pay the reasonable
fees and expenses of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Deed or its engagement pursuant
hereto.

(e) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party or otherwise by reason of the fact that Indemnitee is or was
a director, secretary, officer or executive of the Company, by reason of any
action or inaction taken by him or of any action or inaction on his part while
acting as director, secretary, officer or executive of the Company, or by reason
of the fact that he is or was serving at the request of the Company as a
director, secretary, officer, executive, employee or agent of another
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Deed; provided, however,
other than with respect to a Proceeding in connection with, or arising under,
this Deed with respect to the matters contemplated by or arising under
Section 11(d), that the term “Proceeding” shall not include any action, suit or
arbitration initiated by Indemnitee to enforce Indemnitee’s rights under this
Deed.

3. Indemnity. The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses, judgments, fines,
liabilities, losses, damages and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein to the fullest extent permitted
by law. Indemnitee shall not enter into any settlement in connection with a
Proceeding without 10 days prior notice to the Company. For purposes of this
Deed, the meaning of the phrase “to the fullest extent permitted by law” shall
include, but not be limited to: (i) to the fullest extent permitted by the
provisions of Irish law and/or the Articles that authorize, permit or
contemplate indemnification by agreement, court action or the corresponding
provision of any amendment to or replacement of such provisions; and (ii) to the
fullest extent authorized or permitted by any amendments

 

2



--------------------------------------------------------------------------------

to or replacements of Irish law and/or the Articles adopted after the date of
this Deed that increase the extent to which a company may indemnify its
directors, secretaries, officers and executives. The Company agrees to take all
reasonable actions to facilitate any application by Indemnitee under section 233
and 234 of the Irish Companies Act 2014 (the “2014 Act”) (including any
successor provision, “Section 234”), including without limitation the payment of
any costs or expenses incurred by Indemnitee in making such application.

4. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Deed, to the extent that Indemnitee
is a party to or a participant in and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection with (a) each
successfully resolved claim, issue or matter and (b) any claim, issue or matter
related to any such successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter. This
provision is in addition to, and not by way of limitation of, any other rights
of Indemnitee hereunder.

5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Deed, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

6. Exclusions. Notwithstanding any provision in this Deed to the contrary, the
Company shall not be obligated under this Deed to make any payment pursuant to
this Deed:

(a) for which payment has actually been made to or on behalf of Indemnitee by or
on behalf of the Company under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision;

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the U.S. Securities Exchange Act of 1934, as amended, or any
successor provision or similar provisions of state statutory law or common law
or equivalent provisions in any applicable jurisdiction; or

(c) for which payment is expressly prohibited by law (including, with respect to
any director or secretary, in respect of any liability expressly prohibited from
being indemnified pursuant to section 235 of the 2014 Act (including any
successor provision, “Section 235”), but (i) in no way limiting any rights under
Sections 233 and 234 of the 2014 Act, and (ii) to the extent any such
limitations or prescriptions are amended or determined by a court of competent
jurisdiction to be void or inapplicable, or relief to the contrary is granted,
then the Indemnitee shall receive the greatest rights then available under law
(as further set forth in Section 12).

These exclusions shall not limit the right to advancement of Expenses under
Section 7 or otherwise under this Deed pending the outcome of any Proceeding
unless such advancement of Expenses is expressly prohibited by law.
Notwithstanding the foregoing, this provision shall not limit Indemnitee’s
obligation to repay Expenses as expressly contemplated elsewhere in this Deed or
as otherwise expressly required by law.

 

3



--------------------------------------------------------------------------------

7. Advances of Expenses. The Company shall advance, to the extent not expressly
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within five days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by law shall not be included with the
invoice) from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Deed. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, an action to
enforce Indemnitee’s rights generally under this Deed and any application under
Section 234, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. The Indemnitee shall qualify for
advances upon the execution and delivery to the Company of this Deed which shall
constitute an undertaking providing that the Indemnitee undertakes to the extent
required by law to repay the advance of Expenses if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, or other competent authority or arbitrator that
Indemnitee is not entitled to be indemnified by the Company. Indemnitee further
undertakes to repay any amounts paid by the Company for indemnification
hereunder if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, or other
competent authority or arbitrator that Indemnitee is not entitled to be
indemnified by the Company. This Section 7 shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Section 6 following the
ultimate determination by a court of competent jurisdiction in a final judgment,
not subject to appeal, or other competent authority or arbitrator. The right to
advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein. For the avoidance
of doubt, the provisions of Section 9 shall not apply to advancement of Expenses
as contemplated by this Section 7.

8. Procedure for Notification and Defense of Claim.

(a) To obtain indemnification under this Deed (including, without limitation,
with respect to advancement of Expenses or other costs or expenses, including
attorney’s fees and disbursements, for which indemnity is permitted hereby),
Indemnitee shall submit to the Company a written request therefor.

(b) The Company will be entitled to participate in the Proceeding at its own
expense.

9. Procedure Upon Application for Indemnification.

(a) The Company shall promptly provide the indemnification rights and undertake
related obligations contemplated by this Deed. If the Company concludes, on
written advice of counsel, that a determination with respect to Indemnitee’s
entitlement to indemnification, in the specific case, is required by law, then
the Company shall immediately notify Indemnitee in writing. Promptly thereafter,
the board of directors of the Company or, if requested by Indemnitee within 10
days after receipt of such written notice, Independent Counsel shall make a
determination with respect to Indemnitee’s entitlement to indemnification. If
such determination is made by Independent Counsel, it shall be in a written
statement to the board of directors of the Company, a copy of which shall be
delivered to Indemnitee. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within five days after such
statement is delivered. Indemnitee shall cooperate with the Independent Counsel
making such determination with respect to Indemnitee’s entitlement to
indemnification,

 

4



--------------------------------------------------------------------------------

including providing to such counsel upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Independent Counsel shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(b) The Independent Counsel shall be selected by Indemnitee and notified in
writing to the Company. The Company may, within three days after written notice
of such selection, deliver to the Indemnitee a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court has determined that such objection is without merit. If,
within 10 days after the later of submission by Indemnitee of a written request
for indemnification pursuant to Section 8(a), and the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected and not objected to, the Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 9(a). Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 11(a), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

10. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to such entitlement to
indemnification hereunder, the Independent Counsel making such determination
shall presume that Indemnitee is entitled to indemnification under this Deed if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a), and the Company shall have the burden of proof to overcome that
presumption in connection with the making by the Independent Counsel of any
determination contrary to that presumption. Neither the failure of the Company
or of Independent Counsel to have made a determination prior to the commencement
of any action pursuant to this Deed that indemnification is proper in the
circumstances because Indemnitee has met any applicable standard of conduct, nor
an actual determination by the Company or by Independent Counsel that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Deed) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act honestly and
reasonably and that Indemnitee ought fairly to be excused for the negligence,
default, breach of duty or breach of trust.

(c) For purposes of any determination of honesty and reasonableness, Indemnitee
shall be deemed to have acted honestly and reasonably if Indemnitee’s action or
inaction is based on the records or books of account of the Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal

 

5



--------------------------------------------------------------------------------

counsel for the Enterprise or the board of directors of the Company or counsel
selected by any committee of the board of directors of the Company or on
information or records given or reports made to the Enterprise by an independent
certified public accountant or by an appraiser, investment banker or other
expert selected with reasonable care by the Company or the board of directors of
the Company or any committee of the board of directors of the Company. The
provisions of this Section 10(c) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Deed.

(d) The knowledge and/or actions, or failure to act, of any director, secretary,
officer, executive, employee or agent of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Deed.

11. Remedies of Indemnitee.

(a) Subject to Section 11(e), in the event that (i) a determination is made
pursuant to Section 9 that Indemnitee is not entitled to indemnification under
this Deed, (ii) advancement of Expenses is not timely made pursuant to
Section 7, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(a) within 60 days after receipt by the Company
of the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 9(a) within 10 days
after receipt by the Company of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or 7 is not made within five days after a
determination has been delivered to the Board of Directors of the Company that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to apply
to court for an adjudication of his entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 11(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by Indemnitee to enforce his rights under Section 4. The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 9(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 11 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 11,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

(c) If a determination shall have been made pursuant to Section 9(a) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 11, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) an express prohibition of such indemnification under law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Deed are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Deed. It is the intent of the Company that
the Indemnitee not be required to incur legal fees or other Expenses associated
with the interpretation,

 

6



--------------------------------------------------------------------------------

enforcement or defense of Indemnitee’s rights under this Deed by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to the Indemnitee hereunder. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within 10 days after receipt by the Company of a written
request therefor) advance, to the extent not expressly prohibited by law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Deed or under any directors’ and officers’ liability
insurance policies maintained by the Company if, in the case of indemnification,
Indemnitee is wholly successful on the underlying claims and if Indemnitee is
not wholly successful on the underlying claims, then such indemnification shall
be only to the extent Indemnitee is successful on such underlying claims or
otherwise as permitted by law, whichever is greater.

(e) Notwithstanding anything in this Deed to the contrary, no determination as
to entitlement to indemnification under this Deed shall be required to be made
prior to the final disposition of the Proceeding, including any appeal therein.

12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Deed shall not be deemed exclusive of, a substitute for, or to
diminish or abrogate, any other rights to which Indemnitee may at any time be
entitled under law, the memorandum of association of the Company, the Articles,
any agreement (including any agreement between Indemnitee and any other
Enterprise), a vote of stockholders or a resolution of directors, or otherwise,
and rights of Indemnitee under this Deed shall supplement and be in furtherance
of any other such rights. More specifically, the parties intend that Indemnitee
shall be entitled to (i) indemnification to the maximum extent permitted by, and
the fullest benefits allowable under, Irish law in effect at the date hereof or
as the same may be amended to the extent that such indemnification or benefits
are increased thereby, and (ii) such other benefits as are or may be otherwise
available to Indemnitee pursuant to this Deed, any other agreement or otherwise.
The rights of Indemnitee hereunder shall be a contract right and, as such, shall
run to the benefit of Indemnitee. No amendment, alteration or repeal of this
Deed or of any provision hereof shall limit or restrict any right of Indemnitee
under this Deed in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in Irish law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently, including without limitation under the Articles and/or this
Deed, it is the intent of the parties hereto that Indemnitee shall enjoy by this
Deed the greater benefits so afforded by such change and this Deed shall be
automatically amended to provide the Indemnitee with such greater benefits. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. If Indemnitee is entitled under any
provision of this Deed to indemnification for some or a portion of Expenses or
other costs or expenses, including attorney’s fees and disbursements, but not,
however, for the total amount thereof, Indemnitee shall nevertheless be
indemnified for the portion thereof to which Indemnitee is entitled.

(b) To the extent that the Company (including any affiliates) maintains an
insurance policy or policies providing liability insurance for directors,
secretaries, officers, executives, employees or agents of the Company or of any
other Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, secretary, officer, executive, employee or
agent under such policy or policies (notwithstanding any limitations regarding
indemnification or advancement of Expenses hereunder and whether or not the

 

7



--------------------------------------------------------------------------------

Company would have the power to indemnify such person against such covered
liability under this Deed). If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company has such liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies, including by bringing claims against the insurers.

(c) In the event of any payment under this Deed, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute at the request of the Company all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(d) The Company shall not be liable under this Deed to make any payment of
amounts otherwise indemnifiable hereunder or for which advancement of Expenses
is provided hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise by or on behalf of the Company.

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
secretary, officer, executive, employee or agent of any other Enterprise shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such other Enterprise.

13. Duration of Deed. This Deed shall continue until and terminate upon the
later of (a) 10 years after the date that Indemnitee shall have ceased to serve
as a director, secretary, officer or executive of the Company or other
Enterprise or (b) one year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 11 relating thereto.

14. Successors and Assigns. This Deed shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, executors and administrators. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Deed in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. Failure to comply
with the foregoing shall be a breach of this Deed.

15. Severability. The parties intend that the rights granted under this Deed and
the obligations of the Company hereunder comply in all respects with the
applicable Irish law, including any limitations on indemnity or the ability for
Indemnitee to request be excused for negligence, default, breach of duty or
breach of trust (however such limitations or rights may exist from time to time
under Irish law). If any provision or provisions of this Deed shall be held to
be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this Deed
(including without limitation, each portion of any Section of this Deed
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Deed (including, without limitation, each portion of any

 

8



--------------------------------------------------------------------------------

Section of this Deed containing any such provision held to be invalid, illegal
or unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

16. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this Deed
and assumed the obligations imposed on it hereby in order to induce Indemnitee
to serve as a director, secretary, officer or executive of the Company, and the
Company acknowledges that Indemnitee is relying upon this Deed in serving as a
director, secretary, officer or executive of the Company.

(b) This Deed constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Deed is a
supplement to and in furtherance of the Articles, applicable law and any
applicable insurance maintained for the benefit of Indemnitee, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

17. Modification and Waiver. No supplement, modification or amendment, or wavier
of any provision, of this Deed shall be binding unless executed in writing by
the parties thereto. No waiver of any of the provisions of this Deed shall be
deemed or shall constitute a waiver of any other provisions of this Deed nor
shall any waiver constitute a continuing waiver.

18. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Deed or otherwise.

19. Notices. All notices, requests, demands and other communications under this
Deed shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by e-mail facsimile transmission, with receipt of
confirmation that such transmission has been received:

(a) If to Indemnitee, at such addresses as Indemnitee shall provide to the
Company.

(b) If to the Company, to:

Willis Towers Watson Public Limited Company

200 Liberty Street, 7th Floor

New York, New York 10281

Attention: Office of the General Counsel

E-mail: Matt.Furman@willis.com

or to any other addresses as may have been furnished to Indemnitee by the
Company.

20. Contribution. To the fullest extent permissible under law, if the
indemnification and/or advancement of Expenses provided for in this Deed is
unavailable to Indemnitee for any reason

 

9



--------------------------------------------------------------------------------

whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Expenses, judgments, fines,
liabilities, losses, damages, excise taxes and/or amounts paid or to be paid in
settlement, in connection with any claim relating to an indemnifiable event
under this Deed, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect: (a) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (b) the
relative fault of the Company (and its directors, secretaries, officers,
executives, employees and agents) and Indemnitee in connection with such
event(s) and/or transaction(s).

21. Representation and Warranty of the Company. The Company represents and
warrants to Indemnitee that it has the absolute and unrestricted right, power
and authority to execute and deliver this Deed and to perform its obligations
under this Deed.

22. Applicable Law and Consent to Jurisdiction. This Deed and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of Ireland, without regard to its conflict of laws
rules. Except with respect to any arbitration commenced by Indemnitee pursuant
to Section 11(a), the Company and Indemnitee hereby irrevocably and
unconditionally that any action or proceeding arising out of or in connection
with this Deed may be brought in any court in Ireland, the United States of
America or the country of residence of the Indemnitee or in any other court in
which jurisdiction may be properly asserted. The parties waive any objection to
the laying of venue in Ireland, the United States of America or the country of
residence of the Indemnitee and waive, and agree not to plead or make, any claim
that any such action or proceeding brought in such places has been brought in an
improper or inconvenient forum.

23. Third Party Beneficiaries. Nothing in this Deed shall be construed for any
shareholder or creditor of the Company to be a third party beneficiary or to
confer any such persons beneficiary rights or status.

24. Counterparts. This Deed may be executed in one or more counterparts
(including by facsimile or .pdf), each of which shall for all purposes be deemed
to be an original but all of which together shall constitute one and the same
Deed. Only one such counterpart signed by the party against whom enforceability
is sought needs to be produced to evidence the existence of this Deed.

25. Headings. The headings of the sections of this Deed are inserted for
convenience only and shall not be deemed to constitute part of this Deed or to
affect the construction thereof.

(Remainder of page intentionally left blank)

 

10



--------------------------------------------------------------------------------

The parties have caused this Deed to be signed as of the day and year first
above written.

 

    INDEMNITEE     By:  

 

    Name:   PRESENT when the COMMON SEAL of      

WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY

was affixed hereto:

      By:  

 

    Name:  

 

    Director/Member of Sealing Committee     By:  

 

    Name:  

 

    Director/Secretary/Member of Sealing Committee

 

11